Title: From Alexander Hamilton to Jeremiah Olney, 26 June 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury Department June 26th. 1792
Sir,

In answer to your letter of the 19th ultimo I have to inform you that the instruction with regard to the Notice to be given to other Collectors in cases where Bonds are put in Suit, is meant to be general, within the Limits of my Circular letter of the 6th of February last.
I am Sir   Your obedt Servant
A Hamilton
Jereh Olney EsqrCollector Providence
